Citation Nr: 0510670	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  03-02 889A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than July 17, 2001, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
December 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2002 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO), which granted entitlement to 
service connection for PTSD and assigned a 100 percent 
disability rating effective from July 17, 2001.

On February 4, 2005, a videoconference hearing was held 
before Marjorie A. Auer, who is the Veterans Law Judge making 
this decision and who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b), (c) 
(West 2002).  A transcript of that hearing has been 
associated with the record on appeal.  At the February 4, 
2005 hearing, the veteran submitted additional evidence to 
the Board.  The Board notes that the evidence included 
duplicates of evidence filed by the veteran at the RO in 
October 2004 after the case had been transferred to the 
Board.  This evidence had been forwarded to the Board by the 
RO.  See 38 C.F.R. § 19.37(b) (2004).  At the hearing, the 
veteran waived initial consideration of the new evidence by 
the RO.  See VAOPGCPREC 1-03 (holding that the Board may 
adjudicate claims where new evidence has been obtained if the 
appellant waives initial consideration of the new evidence by 
the agency of original jurisdiction); 38 C.F.R. § 20.1304(a) 
(2004).

The Board notes that, in addition to the evidence mentioned 
in the previous paragraph, the veteran filed additional 
evidence with the RO prior to the transfer of this case to 
the Board.  However, none of this additional evidence is 
pertinent to the veteran's claim for an earlier effective 
date.  See 38 C.F.R. § 19.31(b) (2004).  The additional 
evidence includes an August 2003 statement from the veteran's 
spouse, an October 2003 statement by a VA physician, a 
November 2003 VA review examination for PTSD, VA records for 
treatment of the veteran dated from September 2003 to 
February 2004, and letters sent in March 2004 from the 
veteran's spouse to Senators and Members of Congress.  While 
this evidence pertains to issues regarding the veteran's 
service-connected PTSD such as entitlement to special monthly 
compensation or the competency of the veteran, it does not 
pertain to the issue of an entitlement to an earlier 
effective date for the grant of service connection for PTSD.

In an October 4, 2004 statement, the veteran requested 
entitlement to service connection for multiple disabilities, 
including chronic fatigue; fibromyalgia; irritable bowel 
syndrome; loss of sight; muscle pain; high frequency hearing 
loss; a skin disorder manifested by rashes and blisters on 
the hands, arms, legs, chest, neck, and face; swelling of the 
head and face; memory loss; dizziness; mood and personality 
changes; difficulty maintaining balance; cognitive 
dysfunction; loss of motor skills; an upper respiratory 
disability manifested by persistent coughing, persistent 
wheezing, sinusitis, and increased bronchial secretions; a 
gastrointestinal disability manifested by nausea, chronic 
diarrhea, irritation of the stomach lining, irritation of the 
esophagus, and stomach bloating; recurring chest pains; and 
shortness of breath.  These issues are referred to the RO for 
appropriate development.


FINDINGS OF FACT

1.  The RO has notified the veteran of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claim and has 
indicated which portion of that information and evidence, if 
any, is to be provided by him and which portion, if any, VA 
would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

3.  A June 1992 rating decision denied the veteran's February 
12, 1992 claim of entitlement to service connection for PTSD; 
following appropriate notification, the veteran did not 
perfect an appeal of that decision.

4.  The veteran's claim to reopen the issue of service 
connection for PTSD was received on July 27, 2001.

5.  Prior to July 27, 2001, the veteran incurred PTSD as a 
result of his military service.


CONCLUSIONS OF LAW

1.  A June 1992 rating decision, which denied the veteran's 
claim of entitlement to service connection for PTSD, is 
final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.160, 20.302, 20.1103 (2004).

2.  The veteran is not entitled to an effective date earlier 
than July 17, 2001, for the grant of service connection for 
PTSD.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 
3.4(b)(1), 3.155, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  

As discussed below, the RO fulfilled its duties to inform and 
assist the veteran on this claim.  Accordingly, the Board can 
issue a final decision because all notice and duty to assist 
requirements have been fully satisfied, and the veteran is 
not prejudiced by appellate review.

In the present case, a substantially complete application for 
the veteran's claim to reopen the issue of service connection 
for a PSTD was received on July 27, 2001.  The veteran was 
granted entitlement to service connection for his PTSD by a 
June 2002 rating decision of the RO.  In a January 2003 
Statement of the Case, the RO denied an effective date 
earlier than July 17, 2001, for the grant of service 
connection for PTSD.  Only after that rating action and SOC 
were promulgated did the RO on December 12, 2003, provide 
notice to the veteran regarding what information and evidence 
is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran on December 12, 2003 was not 
given prior to the adjudication of his claim, the notice was 
provided by VA at those times, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  Although the veteran has submitted 
additional evidence since the December 12, 2003 letter was 
issued, that evidence did not pertain to the veteran's claim 
for an earlier effective date.  The veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, to decide the appeal would not be prejudicial 
error to the veteran.

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The letter from the RO, dated on December 12, 
2003, complied with these requirements.

Additionally, the Board notes that the December 12, 2003 
letter to the veteran properly notified him of his statutory 
rights.  That is, even though the December 12, 2003 letter 
requested a response within one year, a recently enacted 
amendment to the VCAA clarified that the one-year period 
within which evidence may be submitted does not prohibit VA 
from making a decision on a claim before expiration of that 
time period.  38 U.S.C. §§ 5102, 5103.

As for VA's duty to assist a veteran, the veteran's service 
medical records and VA medical records for the period from 
July 2001 to April 2002 have been obtained.  There is no 
indication that relevant records exist that have not been 
obtained.  In this case, evidence shows that the veteran has 
been granted disability benefits from the Social Security 
Administration (SSA), required psychiatric hospitalizations 
at a private facility in approximately 1999, and may have 
received treatment for PTSD at a VA facility prior to July 
17, 2001.  Although none of these records have been obtained, 
based on the decision below, nothing in these records-which 
would only show treatment for the veteran for PTSD prior to 
July 17, 2001-offers a reasonable possibility of 
substantiating the veteran's claim of entitlement to an 
earlier effective date.  Whether the veteran had PTSD prior 
to July 17, 2001, is not an issue in this case.  Further, 
with regard to the veteran's claim for disability benefits 
from the SSA, the record indicates that the veteran's claim 
with that agency was not filed until after the veteran filed 
his reopened claim of entitlement to service connection for 
PTSD.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the veteran resulting from this Board decision 
does not affect the merits of his claim or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2004).  There is no 
reasonable possibility that further assistance to the veteran 
would substantiate his claim.  See 38 C.F.R. § 3.159(d) 
(2004).


Analysis

Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2004).

The Board has reviewed all of the evidence contained in the 
veteran's claim's file.  That evidence includes the veteran's 
service medical records, records of VA treatment of the 
veteran from July 2001 to April 2002, the veteran's testimony 
at a February 2005 hearing, an October 2004 statement from 
the veteran's mother-in-law and father-in-law, declassified 
military documents, information pertaining to PTSD and 
undiagnosed illness, and the statements and contentions by 
the veteran.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss in detail the extensive evidence obtained or 
submitted in this case.  The Board will summarize the 
relevant evidence where appropriate, and the Board's 
discussion below will focus on what the evidence shows or 
fails to show with regard to the veteran's claim.

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2004).  More specifically, for a claim for 
service connection, the effective date of an award will be 
(1) the day following separation from active service or the 
date entitlement arose if the claim is received within one 
year after separation from service or (2) the date of receipt 
of claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2)(i) (2004).  When new and material 
evidence is received after the final disallowance of a claim 
and the new and material evidence is not service department 
records, the effective date of an award will be the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii) (2004).  
Regarding reopened claims, the effective date of an award 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(r) 
(2004).

In this case, the veteran separated from service in December 
1991.  He filed a claim for entitlement to service connection 
for PTSD on February 12, 1992.  In a June 1992 rating 
decision, the RO denied the veteran's claim of entitlement to 
service connection for PTSD.  The veteran was notified of 
that decision by a July 6, 1992 letter.  The veteran asserts 
that he did not receive notification of the June 1992 rating 
decision; however, he concedes that the address on the July 
6, 1992 letter is accurate based upon his residence at that 
time.

Once VA mails a notice, the regularity of the administrative 
process is presumed "in the absence of clear evidence to the 
contrary."  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994); see also Jones v. West, 12 Vet. App. 98, 101 (1998) 
(a presumption of regularity attaches to the mailing of 
notice to the latest address of record); cf. Hyson v. Brown, 
5 Vet. App. 262, 264-65 (1993) (the presumption of regularity 
does not attach when notice is returned as undeliverable).  
An October 2004 statement from the veteran's mother-in-law 
and father-in-law indicates that they do not recall receiving 
any document from VA during the period from February 1992 to 
August 1992.  At the February 2005 hearing, the veteran 
testified that he had not received the July 6, 1992 letter 
from the RO notifying him that his claim had been denied.  He 
agreed that he was residing at the address to which the 
letter was sent at that time.  The veteran did not dispute 
the accuracy of the address on the July 6, 1992 letter.  The 
testimony by the veteran and the statements by his in-laws 
essentially allege that the June 1992 rating decision and the 
July 6, 1992 notice letter were not received at their 
residence.  Such evidence is insufficient to rebut the 
presumption of regularity; it does not provide clear evidence 
that the veteran did not receive the notice.  

Further, the Board notes that the veteran testified at the 
February 2005 hearing that he discovered the July 1992 letter 
and the June 1992 rating decision when he received copies of 
them while pursing other VA-related matters.  In other words, 
this evidence suggests that the veteran was not awaiting a 
decision on his claim filed in 1992.  This notion is further 
supported by the veteran's own statement, dated in September 
2001, indicating that he did not at that time remember having 
filed a claim for service connection for PTSD in 1992.  This 
evidence suggests that, in addition to having forgotten that 
he filed a claim, the veteran may have forgotten that he 
received the June 1992 rating decision and the July 1992 
notice letter.  The claims folder contains a copy of the 
letter that provided the veteran with notice of the June 1992 
rating decision.  Based on this evidence, the Board finds 
that the veteran was properly notified of the June 1992 
rating decision.  The veteran admits that he did not file a 
notice of disagreement with the June 1992 rating decision.  
Because the veteran did not appeal the June 1992 rating 
decision, it became final.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.160, 20.302, 20.1103 (2004).

On July 27, 2001, the veteran filed his claim to reopen the 
issue of entitlement to service connection for PTSD.  In a 
March 2002 rating decision, the RO again denied the veteran's 
claim.  The veteran filed a notice of disagreement with that 
decision, and in a June 2002 rating decision, the RO granted 
service connection for PTSD, effective from July 17, 2001.  
This date corresponds to the earliest date of VA treatment 
for PTSD within one year of the receipt on July 27, 2001, of 
the veteran's reopened claim.

In his August 2002 notice of disagreement with the effective 
date assigned by the RO, the veteran asserts that the award 
for service connection should have been effective from June 
1992.  The veteran maintains that his claim should not have 
been denied in June 1992.  The basis for that denial was that 
the veteran failed to report for a VA examination for PTSD.  
The veteran contends that he did not appear for a VA 
examination because he was not notified that one had been 
scheduled.  In the alternative, he asserts that the award 
should have been effective from two years prior to when his 
claim to reopen was filed because he had been diagnosed with 
PTSD at that time.

The veteran does not allege nor does a review of the record 
reveal that he submitted a claim of entitlement to service 
connection for PTSD after July 6, 1992 (the date of the 
notice of the June 1992 rating decision denying his claim of 
entitlement to service connection) and prior to July 27, 2001 
(the date of receipt of his claim to reopen).  See 38 C.F.R. 
§ 3.1(p) (2004) (A "claim" is "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."); see also 38 C.F.R. § 3.155(a)(2004) (An informal 
claim is "[a]ny communication or action indicating an intent 
to apply for one or more benefits."); Servello v. Derwinski, 
3 Vet. App. 196, 198 (1992) (VA must look to all 
communications from a claimant that may be interpreted as 
applications or claims-formal and informal-for benefits and 
is required to identify and act on informal claims for 
benefits.).

As indicated above, the effective date for the award of 
service connection, in a reopened claim or in a claim based 
upon the receipt of new and material evidence, will be the 
date of receipt of claim or date entitlement arose, whichever 
is later.  See 38 C.F.R. §§ 3.400(q)(1)(ii), 3.400(r) (2004) 
(emphasis added).  The veteran alleges that his PTSD was 
diagnosed at least two years prior to the July 17, 2001 
effective date.  He also testified at the February 2005 
hearing that he had been diagnosed with PTSD in service.  
Certainly, the veteran was diagnosed and treated for PTSD by 
no later than July 17, 2001.  Regardless of when the 
veteran's PTSD was actually diagnosed, it is clear that the 
date that entitlement to service connection for PTSD arose is 
earlier than the date of receipt, July 27, 2001, of the 
veteran's claim to reopen the issue of entitlement to service 
connection for PTSD.  Accordingly, the date of receipt of the 
veteran's claim is the later of the two dates and should have 
been the effective date for the award of service connection.  
See 38 C.F.R. §§ 3.400(q)(1)(ii), 3.400(r) (2004).

The effective date for the grant of service connection for 
PTSD should not have been earlier than July 27, 2001-the 
date upon which the veteran filed his claim to reopen.  See 
38 C.F.R. §§ 3.400(q)(1)(ii), 3.400(r) (2004).  The RO based 
the assignment of the effective date of July 17, 2001, in 
this case on the fact that the veteran had received treatment 
for PTSD within one year prior to the filing of his claim on 
July 27, 2001.  Although there are provisions authorizing the 
assignment of an effective date earlier than the date of 
claim when medical treatment is received within one year of 
the date of receipt of the claim and that evidence is 
considered to be an informal claim, see e.g., 38 C.F.R. 
§§ 3.157, 3.400(o)(2) (2004), those provisions are 
inapplicable to the veteran's reopened claim of entitlement 
to service connection.  Because there is no provision in this 
case for the assignment of an effective date earlier than the 
date of receipt of the veteran's claim to reopen, the Board 
concludes than an effective date earlier than July 17, 2001 
(already ten days earlier than the date of receipt of the 
veteran's claim) is not warranted.


ORDER

Entitlement to an effective date earlier than July 17, 2001, 
for the grant of service connection for PTSD, is denied.


	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


